DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on 02/28/2022 has been considered.
Claims 1, 11, and 20 have been amended.
Claim 10 has been cancelled.
Claims 1-9 and 11-20 are allowed.
The 112(b) rejections against claims 1-20 are withdrawn because the claims have been amended (1-9, 11-20), or cancelled (10) which overcome the rejections.
	Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner's statement of reasons for allowance:	Although the prior art of record Lowe et al. (US 9552412 B1, hereinafter Lowe) discloses a data structure of entries that can be ranked by number of times a keyword appear in documents, and a set of document identifiers are paired with an n-gram, and Enoki et al. (US 20160179981 A1, hereinafter Enoki) teaches words stored in the word 
Claim 1 recites:A computer-implemented method for storing data, comprising: storing an index structure in a secondary memory, the index structure including, for each given word from among words comprised in documents, a group of document IDs of the documents which comprise the given word, wherein groups in the index structure are listed in descending order of a number of documents IDs therein; storing a subset of the index structure in a main memory having a faster access time than the secondary memory, the number of documents IDs in each of groups in the subset being within a range between Na and Nb, where Na > Nb; acquiring a keyword from a query; identifying any of the documents which include the keyword; finding top-K frequent words among the words comprised in the identified documents by identifying, for each given group from among the groups in descending order of the number of documents IDs in the given group, the number of documents IDs of the identified documents in the given group, from the subset in the main memory when the number of document IDs in the given group is within the range, and from the index structure in the secondary memory when the number of document IDs in the given group is not within the range; and 
Claim 11 recites:A computer program product for storing data, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: storing an index structure in a secondary memory, the index structure including, for each given word from among words comprised in documents, a group of document IDs of the documents which comprise the given word, wherein groups in the index structure are listed in descending order of a number of documents IDs therein; storing a subset of the index structure in a main memory having a faster access time than the secondary memory, the number of documents IDs in each of groups in the subset being within a range between Na and Nb, where Na > Nb; acquiring a keyword from a query; identifying any of the documents which include the keyword; finding top-K frequent words among the words comprised in the identified documents by P201909941US01 (M2493)Page 23 of 27identifying, for each given group from among the groups in descending order of the number of documents IDs in the given group, the number of documents IDs of the identified documents in the given group, from the subset in the main memory when the number of document IDs in the given group is within the range, and from the index structure in the secondary memory presenting words of top-K groups with a largest amount of the document IDs identified.
Claim 20 recites:A computer program product for storing data, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: storing an index structure in a secondary memory, the index structure including, for each given word from among words comprised in documents, a group of document IDs of the documents which comprise the given word, wherein groups in the index structure are listed in descending order of a number of documents IDs therein; storing a subset of the index structure in a main memory having a faster access time than the secondary memory, the number of documents IDs in each of groups in the subset being within a range between Na and Nb, where Na > Nb; acquiring a keyword from a query; identifying any of the documents which include the keyword; finding top-K frequent words among the words comprised in the identified documents by identifying, for each given group from among the groups in descending order of the number of documents IDs in the given group, the number of documents IDs of the identified documents in the given group, from the subset in the main memory when the number of document IDs in the given group is within the range, and from the index structure in the secondary memory when the number of document IDs in the given group is not within the range; and 
Dependent claims 2-9 and 12-19 depend upon respective independent claims above and are therefore allowed by virtue of their dependencies.
The closest prior art made of record are:
US 9552412 B1 - searching the corpus of documents may be expedited by preprocessing the documents. An index of the documents according to keyword (e.g., with an n-gram serving as the index keys, which are each paired with a set of document identifiers in which the n-gram is present). Entries may be ranked, for example, based on the number of times that the keywords appear in the documents.
US 20160179981 A1 - Words stored in the word list 121 are arranged in descending order of the number of documents that include each word.
US 20150227624 A1 - The query cache can be one or more repositories, data services, structures, and/or collections of data corresponding to the document identifiers stored in one or more segments of the partition. In one or more embodiments of the invention, the query cache includes a cache segment.  Search engine can be configured to 
US 8892549 B1 - An inverse document frequency (IDF) score can be determined for each n-gram. Multiple topics associated with the identity is identified based on multiple documents in which the identity is referred. Each of the multiple documents pertain to at least one or more of the multiple topics. The multiple topics are ordered based on a number of the multiple documents each topic pertains to. The multiple topics are presented based on the ordering.
US 5442778 A - sorting words in order of frequency, most frequent word first, by entry into a corpus count file.
US 20100010989 A1 - two heaps for a query Q with two keywords, for each group of lists, show the virtual merged list of records with their scores, and this list is only partially computed during the traversal of the underlying lists. Each record on a heap has an associated score of this keyword with respect to the query keyword.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/09/2022
/V.H.H/
Examiner, Art Unit 2162

/Hares Jami/Primary Examiner, Art Unit 2162